 

Exhibit 10.24(a)

 

Text Encoding: CMBC-HT-699 (XW2015)

 

Maximum Guarantee Contract

 

No.: 2017 SSBZEZ No. 005-5

 

CHINA MINSHENG BANKING CORP., LTD.

 

 

 

 

Prompt of Party D: the text of this Contract is announced in Party D’s website
(www.cmbc.com.cn). All the Parties hereto must carefully read all the terms and
conditions of this Contract before signature of this Contract. In case of any
unclear information, please consult us immediately and we will answer you
actively. When the text of this Contract is signed by all the Parties, all the
Parties hereto shall be deemed to have agreed all the terms and conditions of
this Contract and have full understanding of the legal meanings of relevant
rights, obligations, limitation of liability and disclaimer.

 

Maximum Guarantee Contract

 

Guarantor: Pan Dangyu (hereinafter referred to as Party A)

Legal Representative / Principal: ID card No.: ***

Address:

P.C.:

Tel.:

 

Pledgor:   (hereinafter referred to as Party B)

Legal Representative / Principal:

Address:

P.C.:

Tel.:

 

Mortgagor:   (hereinafter referred to as Party C)

Legal Representative / Principal:

Address:

P.C.:

Tel.:

 

Secured Party: CHINA MINSHENG BANKING CORP., LTD. SHENZHEN BRANCH (hereinafter
referred to as Party D)

Principal: Wu Xinjun

Address:

P. C.: 518048

Tel.:

 

(If the Guarantor is a natural person, please fill the effective identity
certificate name and number after “Legal Representative / Principal”).

 

 

 

 

In order to ensure the execution of the Main Contract between HUIZHOU HIGHPOWER
TECHNOLOGY CO., LTD. (hereinafter referred to as the Debtor under the Main
Contract) and Party D, Party A is willing to provided maximum joint guarantee
liability for the debts under the Main Contract; Party B is willing to provide
maximum pledge guarantee for the debts under the Main Contract to the extent of
its properties; and Party C is willing to provide maximum mortgage guarantee for
the debts under the Main Contract to the extent of its properties. In accordance
with relevant national laws and regulations, the Parties hereto make and enter
into this Contract upon consensus through consultation. All the Parties shall
commonly abide by this Contract.

 

Party A, Party B and Party C are hereinafter referred to collectively as the
Guarantor.

 

Part 1

 

Chapter 1 Guaranteed principal creditor's right

 

Article 1 Guaranteed principal creditor's right

 

The principal creditor's right hereunder is as following 1.2 :

 

1.1 Party D’s all creditor’s rights (including contingent liabilities) under the
Comprehensible Credit Granting Contract of 2017 SSBZEZ No. 005 made and entered
into by and between the Debtor under the Main Contract and Party D (the contract
and the specific business contract produced under the contract commonly
constitute the Main Contract of this Contract, hereinafter referred to as the
Main Contract). The period of the principal creditor’s rights secured with
maximum guarantee is from Nov 14, 2017 to Nov 14, 2018.

 

1.2 Party D’s all creditor’s rights (including contingent liabilities) under all
the contracts made and entered into by and between Party D and the Debtor under
the Main Contract during the period from Nov 14, 2017 to Nov 14, 2018 (period of
the principal creditor’s rights) (all these contracts and the specific business
contracts under these contracts commonly constitute the Main Contract of this
Contract, hereinafter referred to as the Main Contract).

 

1.3 Party D’s all unpaid creditor’s rights under                 of No.
               (the contract and the specific business contract produced under
the contract commonly constitute the Main Contract of this Contract, hereinafter
referred to as the Main Contract). The period of the principal creditor’s rights
secured with maximum guarantee is from               to
                          .

 

1.4 Others:
                                                                                  

 

Article 2 Maximum amount of creditor’s rights

 

2.1 The maximum amount of creditor’s rights guaranteed by the Guarantor is (in
words) five million Yuan only (in figures) ¥5,000,000.00) and the currency is
RMB. The exchange rate of foreign currencies other than RMB shall be converted
according to the rate of foreign exchange issued by Party B when the specific
business actually occurs.

 

2.2 The maximum amount of creditor’s rights is the maximum limit of the balance
of unpaid creditor’s rights. Provided that the balance of unpaid creditor’s
rights is not higher than the said maximum limit, the Guarantor agrees to
undertake guarantee liability for all the accounts payable caused within the
guarantee scope specified herein.

 

Chapter 2 Guarantee

 

Article 3 Party A is willing to provide guarantee for the debts under the Main
Contract according to the following                 mode:

 

3.1 Joint liability guarantee.

 

3.2 Periodic joint liability guarantee, Party A shall bear periodic joint
liability guarantee for the principal creditor’s rights of the Debtor under the
Main Contract caused during the following      period:

 

3.2.1 From the date of signature of this Contract to the date when the effective
housing ownership certificate and housing other rights certificate of the
mortgaged real estate under the Main Contract;

 

 

 

 

3.2.2 From the date of signature of this Contract to                   ;

 

3.2.3 Others:                                        .

 

Chapter 3 Pledge

 

Article 4 Party B shall provide maximum pledge guarantee for Party D for all the
debts under the Main Contract to the extent of the pledged property specified in
the following annex           . Refer to annex 1 for the pledged property in
details.

 

4.1 List of pledged rights;

 

4.2 List of pledged movable properties;

 

4.3 List of pledged fixed deposit account or security deposit account in the
card/passbook (hereinafter referred to collectively as the special account);

 

4.4 List of pledged accounts receivable;

 

4.5 Others:                                        .

 

According to Party D’s requirements, Party B □ shall □ may not (express with
“√”in □ for option and “×”in □ for deletion) handle insurance for the pledged
property under this Contract. If Party B may not handle insurance for the
pledged property under this Contract, the insurance clauses of this Contract
shall be inapplicable.

 

Article 5 Party B shall submit to Party D the pledged property under this
Contract (document of title where it is pledged with rights) on the date of
signature of this Contract, or Party B shall go through the formalities for
pledge registration with the relevant pledge registration organ within fifteen
days as of the date of effectiveness of this Contract. If the formalities for
pledge registration for the pledged property hereunder are not handled due to
causes attributable to Party B, Party D may charge Party B penalty according to
the following standard:    % of the amount of secured principal creditor’s
rights. Should the document of title be endorsed for pledge or transfer
according to the provisions of relevant laws, Party B shall endorse the document
of title and indicate the pattern “Pledge” prior to delivery of the document of
title.

 

Article 6 Where the pledged property is accounts receivable, Party B shall open
with Party D a special account for repayment of loan pledged with accounts
receivable, account No.                    , specifically for collecting the
accounts receivable that the debtor of the accounts receivable pays Party B.
Party B agrees to provide pledge guarantee for Party D with the funds in the
special account. Without Party D’s consent, Party B shall have no right to use
any money in the special account.

 

Article 7 Both Party B and Party D confirm that the value of the pledged
property hereunder is RMB (in words)                                     (in
figures ¥       ) when this Contract is signed. The (appraisal / agreement)
value is provided for reference only and the final value of the pledged property
shall accord with the funds (or net incomes) from actual disposal of the pledged
property when the right to pledge is realized.

 

Article 8 In the event that the document of title pledged hereunder expires
earlier than the maturity date of the debts under the Main Contract (or Party D
announces early maturity according to the stipulations of the Main Contract),
Party D may cash or take delivery of goods after the maturity of the pledged
document of title, and dispose the cashed money or the incomes obtained from
sales of the goods according to any one of the following methods:

 

8.1 To prepay all the debts guaranteed by Party B under the Main Contract;

 

8.2 To draw and deposit to a third party;

 

8.3 To deposit in the fixed deposit account or security deposit account (special
account, same below) in the card that Party B opened with Party D, account No.
(card No.):            , continuously used as pledge guarantee for the
creditor’s rights under the Main Contract.

 

Article 9 The co-owner of the pledged property under this Contract agrees to
pledge the pledged property hereunder and agrees to accept the terms and
conditions of this Contract.

 

Pledged property co-owner (1)               , Identity certificate Name and No.:
                            

 

 

 

 

Pledged property co-owner (2)                 , Identity certificate Name and
No.:                             

 

Chapter 4 Mortgage

 

Article 10 Party C is willing to provide maximum mortgage guarantee for all the
debts under the Main Contract with the property listed in the following
                . Refer to annex 2 for the mortgaged property in details:

 

10.1 List of Mortgaged Property (Movable Property);

 

10.2 List of Mortgaged Property (Real Estate);

 

10.3 List of Mortgaged Property (Transport Means);

 

10.4 List of Mortgaged Property (               )

 

According to Party D’s requirements, Party C □ shall □ may not (express with
“√”in □ for option and “×”in □ for deletion) handle insurance for the mortgaged
property under this Contract. If Party C may not handle insurance for the
mortgaged property under this Contract, the insurance clauses of this Contract
shall be inapplicable.

 

Article 11 Both Party C and Party D confirm that the value of the mortgaged
property hereunder is RMB (in words)                          (in figures
¥              ). The (appraisal / agreement) value is provided for reference
only and the final value of the mortgaged property shall accord with the funds
(or net incomes) from actual disposal of the mortgaged property when the right
to mortgage is realized.

 

Article 12 The co-owner of the mortgaged property under this Contract agrees to
mortgage the mortgaged property hereunder and agrees to accept the terms and
conditions of this Contract.

 

Mortgaged property co-owner (1)                 , Identity certificate Name and
No.:                            

 

Mortgaged property co-owner (2)                 , Identity certificate Name and
No.:                            

 

Article 13 Party C and Party D shall, within fifteen days as of the date of
effectiveness of this Contract, go through the formalities for mortgage
registration with the relevant mortgage registration organ. If the formalities
for mortgage registration for the mortgaged property hereunder are not handled
due to causes attributable to Party C, Party D may charge Party C penalty
according to the following standard:       % of the amount of secured principal
creditor’s rights.

 

Chapter 5 Liability for breach

 

Article 14 Party A, Party B and Party C shall perform their obligations
specified in this Contract. Party A, Party B or Party C’s failure to wholly or
partly perform its obligations specified herein shall constitute a default. In
case of any default, Party D shall have the right to choose any one or several
of the following measures to ask the default party to bear liability for breach:

 

14.1 The default party shall pay a penalty equivalent to 20% of the amount of
creditor’s rights under the Main Contract. Where the penalty is not enough to
make up Party D’s losses, the default party shall make compensation for the
actual losses.

 

14.2 Party D has the right to ask the default party to undertake guarantee
liability.

 

Chapter 6 Dispute resolution

 

15. The parties related to this contract all disputes should talk things over
solve. If negotiation fails, the parties agree to select any of the following
ways to solve (could choose a solution).

 

√ Directly to the supplier in accordance with the local people's court that has
jurisdiction over the.

 

× Submitted to the arbitration commission for arbitration. Arbitration for a
ruling.

 

16. Compulsory execution notary:

 

× The parties agreed to          the notary office (hereinafter referred to as
the "notary office") to apply for the contract notarization and application
gives its enforcement effectiveness.

 

 

 

 

Chapter 7 Miscellaneous

 

17. Others agreed by the Parties hereto:

 

18. The first part of this contract is signed, the second part to the terms
page, two parts constitute the integral part of this contract, the parties
before signing the first part, should be carefully read the second part of the
terms, if you have don't understand you should consult with a supplier
immediately. All parties in the relevant rights and obligations on the parties
and the limitation of liability or be exempted from the terms of the legal
implications have accurate understanding after signed this contract.

 

19. This Contract has been made out in two originals for Party D holding one and
for the other parties each holding one, which shall be equally authentic.

 

20. By each party hereto this contract signed on November 14, 2017 in shenzhen.

 

Party A:   (Seal) Legal Representative / Principal Pan Dangyu (Signature)
(Signature or Seal)

(or Authorized Agent)

(Note: signature is required only if Party A is a natural person.)

 

Party B and Co-owner: (Seal) Legal Representative / Principal (Signature or
Seal) (or Authorized Agent)   (Note: signature is required only if Party B and
the co-owner is a natural person.)  

 

Party C and Co-owner: (Seal) Legal Representative / Principal (Signature or
Seal)

(or Authorized Agent)

(Note: signature is required only if Party C and the co-owner is a natural
person.)

 

Party D: CHINA MINSHENG BANKING CORP., LTD. SHENZHEN BRANCH (Special Seal for
Comprehensive Credit Granting Contract Uses Only)

Legal Representative / Principal (Signature) (Signature or Seal)

(or Authorized Agent)

Part 2

 

Chapter 1 Representations and warranties

 

Article 1 For the purpose of signing and performing this Contract, the Guarantor
hereby gives to the other parties hereto the following representations and
warranties:

 

1.1 The Guarantor acknowledges and agrees all the terms and conditions of the
Main Contract, and is willing to provide guarantee for the Debtor under the Main
Contract;

 

1.2 The Guarantor has sufficient capacity for civil rights and capacity for
civil conducts. The Guarantor has obtained enough authorization for concluding
and performing this Contract;

 

1.3 The Guarantor ensures good credit status and no major bad credit record;

 

 

 

 

1.4 The Guarantor ensures not to refuse the performance of guarantee obligation
for an excuse of any dispute with a third party;

 

1.5 The Guarantor is willing to accept Party D’s investigation and understanding
of the credit status and performance capability of the Guarantor. The Guarantor
ensures to provide relevant information and data faithfully, including personal
career, marital state, conditions of assets, incomes, expenditures, liabilities
and external security;

 

1.6 The Guarantor ensures that the explanation and certification concerning its
credit conditions, financial and accounting statements or other related data and
materials provided by Party D are genuine and legitimate and have no false
representation and concealed information. During the valid period of this
Contract, the Guarantor shall provide financial statements and materials
(including but not limited to balance sheet, income statement and cash flow
statement) faithfully according to Party D’s requirements and positively
coordinate Party D to investigate, understand and supervise the Guarantor’s
production, operating and finance conditions;

 

1.7 During the period of conclusion of this Contract and the valid period of
this Contract, the Guarantor shall not provide any third party with guarantee in
any form without Party D’s consent;

 

1.8 The Guarantor ensures that, when this Contract is signed, the Guarantor has
never have nor has any litigation, arbitration, administrative proceeding, or
any executive proceeding of juridical or administrative authorities which are
presented and may have major adverse effect on the Guarantor’s performance of
guarantee liability, or other potential major dispute; meanwhile, the Guarantor
has no major debt or contingent liability which has not disclosed to Party D;

 

1.9 If the legal registered name or effective identity certificate number of the
Guarantor is changed, the Guarantor shall, within five days as of the date of
obtaining of the official document and/or certificate changed, notify Party D in
written form and submit the originals and copies of the document/certificate
changed to Party D for examination;

 

1.10 Party B and Party C ensure that they are the lawful owner or disposer of
the mortgaged / pledged property under this Contract. If the mortgaged / pledged
property hereunder is commonly owned, they have obtained the co-owner’s consent;

 

1.11 Party B and Party C ensure that the establishment of mortgage / pledge
under this Contract will not be restricted nor cause illegal situation;

 

1.12 Party B and Party C ensure that all the certificates of property right or
use right of the mortgaged / pledged property and other effective proof
documents that they provide or submit to Party D are genuine, legitimate and
valid;

 

1.13 Party B and Party C ensure that the mortgaged / pledged property under this
Contract has not been leased before the establishment of guarantee, or has been
leased but Party D was notified in written form. If the mortgaged property
hereunder is leased after the establishment of guarantee, Party C shall ensure
to obtain Party D’s consent in advance and notify the lessee of the
establishment of guarantee;

 

1.14 Party B and Party C ensure not to conduct any activity in violation of
national laws and regulations by taking advantage of the guaranteed property
under this Contract.

 

1.15 Party B and Party C ensure that they have not disposed or established other
guarantee for the guaranteed property hereunder prior to the signature of this
Contract, or they have established any other guarantee and have notified Party D
in written form; there is not other third party’s right to the guaranteed
property; without Party D’s written consent, they shall not present, transfer,
re-mortgage or dispose the mortgaged property in any other from prior to the
cancellation of guarantee pursuant to this Contract.

 

1.16 Where the mortgaged property under this Contract is a real estate, Party B
shall ensure to notify Party D of the renewal information immediately after it
obtains the information about removal of the mortgaged real estate;

 

1.17 Without Party D’s written consent, Party B shall not ask for unfreezing,
reporting for loss, withdrawing in advance or disposing the pledged property in
any other form by any excuse;

 

 

 

 

1.18 Where the pledged property under this Contract is a deposit certificate of
Party B in other bank, Party B shall ensure to coordinate Party D to complete
the formalities for mortgagee of the deposit certificate and other formalities
required by Party D prior to delivery of the relevant document of title, and the
fixed deposit must be taken with a seal impression or password. Party B shall
ensure to provide Party D with the seal impression reserved in the deposit bank.
Where the pledged property under this Contract is the right of a deposit
certificate or accounts receivable, Party B shall coordinate Party D to complete
the formalities for obtaining the deposit bank’s confirmation letter and the
accounts receivable debtor’s confirmation letter prior to delivery of the
relevant document of title;

 

1.19 In case of omission or error of the contents registered for guarantee or
any change of the registered contents, Party B and Party C agree Party D or
others entrusted by Party D to continuously handle the formalities for
registration of change according to the actual situations and the conditions
after change.

 

1.20 if the guarantor is a person in the housing or car sellers, should also:

 

1.20.1 ensure timely handle the house ownership and state-owned land to use card
(if any) or parking property right card, and after the above card completed, try
our best to help the supplier or its designated agents to handle the
registration of mortgage on the property or parking, and will he xiang he xiang
of state-owned land (if any) and hold to the supplier.

 

1.20.2 if the principal check-out/car, change rooms/car, sell or other lead to
terminate the contract that buy a house/car a contract, promise to cooperate
with supplier in advance to recover the principal owed all loan principal and
interest and other accounts payable and shall, in accordance with the
corresponding warranty for this contract.

 

Party a guarantees housing a total of 1.21 people written consent of the
mortgaged property as borrowing provided under this contract, the mortgage
security at maximum amount and accept all the terms and conditions of this
contract.

 

1.22 guarantor acknowledge and agree to the secured creditor's rights under the
main contract, in accordance with the provisions of the main contract may occur
in the supplier and the main contract, the debtor and the debtor designated
supplier "and the main contract with lines of the third party (including but not
limited to the main contract the debtor business entity or other designated
third party), between the guarantor does not represent any objection to that, d
for the main contract under agreed to give priority to contract the debtor and
the quota of choose and employ persons does not guarantee repayment rights in
accordance with the provisions of the contract.

 

Article 2 For the purpose of signing and performing this Contract, Party D
hereby gives the following representations and warranties:

 

2.1 Party D has obtained sufficient authorization for signing and concluding
this Contract;

 

2.2 Party D promises to keep confidential the other parties’ information and
business secrets acquired during the performance of this Contract, unless
otherwise prescribed by laws and regulations.

 

Chapter 2 Guarantee

 

Article 3 The guarantee scope of any one guarantor shall be the principal of the
guaranteed principal creditor’s rights specified in this Contract and other
accounts payable. Other accounts payable include interest, default interest,
compound interest, penalty, damages, expenses for realization of creditor’s
rights and guarantee right (including but not limited to legal cost, attorney
fee, business traveling expenses, expenses for settlement of the real estate
mortgagor and maintenance cost) and all other reasonable expenses payable. Other
accounts payable covered in the said scope shall be listed in the scope of
guarantee liability that one guarantor shall undertake but shall not be listed
in the maximum limit of balance of the principal secured under this Contract.

 

Article 4 In the event that the Debtor under the Main Contract changes the loan
purpose privately, one guarantor shall bear guarantee liability for the main
debts under the Main Contract and the default interest and penalty arising from
misappropriation of loan, except that Party D and the Debtor under the Main
Contract have malicious collaboration.

 

Article 5 As agreed by all the Parties hereto, Party D is entitled to announce
determination of the principal creditor’s rights under the maximum guarantee in
any event of default, except under the circumstances prescribed by laws.

 

 

 

 

Article 6 Party D is entitled to exercise the guarantee right if (1) the
performance period of the debts specified in the Main Contract expires
(including early maturity of debts announced by Party D in accordance with the
Main Contract) and the Debtor under the Main Contract fails to repay the debts
according to the stipulations of the Main Contract; or (2) there is any breach
of contract specified in the Main Contract; or (3) there is any circumstance
under which the Guarantor shall bear liability for breach according to the
stipulations of this Contract.

 

Article 7 Party D is entitled to exercise the guarantee right for the guaranteed
property by the following method:

 

7.1 Through consultation with the Guarantor, discount the guaranteed property to
offset debts or be compensated firstly from the incomes obtaining from selling
at auction or selling off the guaranteed property;

 

7.2 Apply to the people’s court for selling at auction or selling off the
guaranteed property, and be compensated firstly from the incomes therefrom;

 

7.3 Where the pledged property is accounts receivable, besides sub-clause 7.1
and sub-clause 7.2, Party D is entitled to take the following methods for
exercising the right to pledge the pledged property:

 

7.3.1 Party B is compensated firstly from the funds paid by the debtor of the
accounts receivable;

 

7.3.2 Through concluding an agreement with Party B, Party B transfers the
accounts receivable under this Contract to Party D for disposal;

 

7.4 Where the pledged property is the deposit in the special account, Party D is
entitled to deduct relevant money directly from the special account for repaying
debts;

 

7.5 Where the pledged property hereunder is any right, besides sub-clause 7.1
and sub-clause

 

7.2, Party D is entitled to dispose the pledged property unilaterally by the
following methods:

 

7.5.1 Transfer the pledged right or allow others to use the pledged right and be
compensated firstly from the transfer fee and licensing fee obtained therefrom;

 

7.5.2 Cash the document of title or sell of the goods taken, and be compensated
firstly from the funds obtained therefrom.

 

Article 8 At the request of Party D, one guarantor requested must assist Party D
in obtaining all necessary approvals or agreements related to realization of the
creditor’s rights of Party D, or assist Party D in handling all the necessary
procedures.

 

Article 9 The funds obtained by Party D from exercising the guarantee right
under this Contract shall be used for repaying the debts of Party D according to
the following order: (1) expenses for realization of creditor’s rights and
guarantee right; (2) penalty; (3) damages; (4) compound interest; (5) default
interest; (6) interest; (7) principal. Party D is entitled to change this order.

 

Article 10 Insurance for the guaranteed property

 

10.1 Should Party B and Party C handle insurance for the guaranteed property
according to Party D’s requirements, Party B and Party C shall handle insurance
procedures for the guaranteed property taking Party D as the sole beneficiary or
insurant in the insurance company which is accepted through consultation. When
this Contract is signed, the Guarantor shall submit the original of the
insurance policy for the guaranteed property to Party D for keeping.

 

10.2 The insurance contract shall be accepted by Party D. There shall be no
clause damaging or restricting Party D’s rights and interests in the insurance
contract. The insurance shall be kept effective all the time before the
termination of this Contract and shall not be interrupted or cancelled by any
excuse. If insurance is interrupted, Party D shall have the right to handle
insurance procedures on behalf and all the expenses arising therefrom shall be
borne by the related guarantor. The related guarantor shall not conduct any
behavior which may result in the insurance company’s refusal of claim
settlement.

 

10.3 The related guarantor shall not conduct any behavior which may result in
the insurance company’s refusal of claim settlement, or the related guarantor
shall bear the legal consequences arising therefrom;

 

10.4 In case of any insurance accident prior to repayment of all the debts by
the Debtor under the Contract, the insurance compensation shall be taken as the
guaranteed property under this Contract and be deposited in the account
designated by Party D.

 

 

 

 

Article 11 If the Debtor under the Contract and Party D have an agreement to
amend the Main Contract, increase of the principal of the principal creditor’s
rights, extension of the period of the Main Contract and transfer of debts by
the Debtor under the Contract shall be consented by the Guarantor, and the other
changes may not be consented by the Guarantor. All the guarantors promise to
undertake guarantee liability according to the contract amended.

 

Article 12 The guarantee liability undertaken by the Guarantor may not be
affected by, nor be exempted or reduced due to, other guarantees under the Main
Contract and this Contract. Party D is entitled to claim one guarantor for
guarantee right. All the guarantors under this Contract waive the priority of
defense right for any other guarantee (including but not limited to right of
plea for preference claims and defense on the self things of the debtor).

 

Article 13 As agreed by the Guarantor, Party D has the right to transfer any or
all of its principal creditor’s rights under this Contract to a third party.
Party D may not obtain the Guarantor’s consent nor notify the Guarantor when
Party D transfers its principal creditor’s rights.

 

Article 14 Where the pledged property is accounts receivable, in addition to
other terms and conditions of this Contract, Party B shall also observe the
following terms and conditions:

 

14.1 When this Contract is signed, Party B shall submit to Party D the original
of the basic contract which has been concluded under this Contract and the
original of relevant document of title for other accounts receivable (if any).
Party B shall ensure to submit to Party D all the basic contracts signed after
the conclusion of this Contract within five working days after the signature of
such a contract;

 

14.2 If Party B applies to Party D for withdrawing and using the funds in the
special account for repayment of pledge loan of the accounts receivable after
the debtor of the accounts receivable pays the funds to the special account for
repayment of pledge loan of the accounts receivable specified in this Contract,
Party B shall submit the proof materials accredited by Party D and supplement
relevant accounts receivable to the special account for repayment of pledge loan
of the accounts receivable, or Party D shall have the right to refuse Party B’s
application;

 

14.3 In the event that the period for the debtor of the accounts receivable to
perform the obligation of payment expires earlier than the expiry date of the
performance period of the debts under the Main Contract, Party D may use the
money paid by the debtor of the accounts receivable to prepay the principal
creditor’s rights secured hereunder or deposit the money to the special account
for repayment of pledge loan of the accounts receivable opened by Party B with
Party D, when the money may be continuously taken as the pledge guarantee for
the principal creditor’s rights secured hereunder or be withdrawn or deposited
to a third party.

 

Article 15 In addition to other terms and conditions of this Contract, Party A
shall also observe the following terms and conditions:

 

15.1 The guarantee period under this Contract shall be from the date of
effectiveness of this Contract to two years after the expiry date of the period
for performance of debts by the Debtor under the Main Contract specified in the
Main Contract. If the business under the Main Contract is bank acceptance or
bank guarantee, the date of external payment shall be deemed as the expiry date
of the performance period of the debt. If the business is discount of draft,
payment refusal date of the draft shall be deemed as the expiry date of the
performance period of the debt.

 

15.2 If Party D requests Party A to undertake guarantee liability according to
the stipulations of this Contract, Party D is entitled to choose by itself to
exercise the right of set-off directly from the Guarantor’s any other account
(including but not limited to current deposit or fixed deposit) opened with any
breach of China Minsheng Banking Corp. Ltd. or ask the Debtor under the Main
Contract to make repayment continuously. In case of interest loss and any other
loss caused due to such deduction behavior, Party D shall bear no liability and
shall not be deemed as a waiver of the right for asking the debtor to make
repayment continuously and bearing expansion of loss for an excuse of no
deduction.

 

15.3 After Party D claims to exercise the guarantee right and requests Party A
to undertake guarantee liability, if Party A agrees to establish new maximum
joint guarantee liability pursuant to this Contract to guarantee all the
principal creditor’s rights of Party D under the Main Contract, it is
unnecessary to make and enter into a new contract for the newly established
maximum guarantee.

 

 

 

 

Article 16 If the Guarantor adds new guaranteed property after the establishment
of Party D’s guarantee right under this Contract, all the Parties agree to
establish new maximum guarantee for the new guaranteed property pursuant to this
Contract to guarantee all the principal creditor’s rights of Party D under the
Main Contract, and it is unnecessary to make and enter into a new contract for
the newly established maximum guarantee.

 

If there is any remaining of the guaranteed property after Party D exercises the
guarantee right, all the Parties agree to establish new maximum guarantee for
the remaining guaranteed property pursuant to this Contract to guarantee all the
principal creditor’s rights of Party D under the Main Contract, and it is
unnecessary to make and enter into a new contract for the newly established
maximum guarantee.

 

Chapter 3 Rights and obligations

 

Article 17 Rights and obligations of the Guarantor

 

17.1 The Guarantor acknowledges and agrees all the terms and conditions of the
Main Contract, and is willing to sign this Contract ad provide guarantee for the
debts under the Main Contract;

 

17.2 All the expenses for relevant guarantees under this Contract, including but
not limited to the expenses for attorney service, tax, property insurance,
notarization, appraisal, evaluation, registration and transfer of household,
shall be determined by the Parties hereto through consultation in accordance
with relevant laws and regulations;

 

17.3 If Party D agrees to transfer the guaranteed property under this Contract,
the Guarantor shall use the funds obtained from transfer of the guaranteed
property to repay Party D all the debts guaranteed under the Main Contract or
deposit the funds obtained therefrom to the account opened by Party D as the
special pledge, or upon consent by Party D, withdraw and deposit the funds to a
third party;

 

17.4 During the valid period of this Contract, Party D shall be notified in
writing immediately when there is any event (including but not limited to major
change of financial and assets conditions, or involved in litigation,
arbitration or administrative punishment, or any other events which may affect
one guarantor’s guarantee capability) which endangers one guarantor’s normal
business or has adverse effect on one guarantor’s performance of the guarantee
obligation under this Contract;

 

17.5 Party D shall be notified one month in advance if one guarantor has the
following changes, including merger, division, combination, shareholding reform,
contracting, lease, joint operation, applying for suspension of business for
rectification, applying for dissolution, applying for reconciliation
/reorganization /bankruptcy, or transferring or disposing any significant assets
in other forms, and other behaviors which are enough to affect Party D’s rights
and interests;

 

17.6 If the Guarantor’s name, legal representative, address or permanent
dwelling address, mailing address, work unit or contact information is changed,
Party D shall be notified within five days after the change;

 

17.7 During the period of the loan, the Guarantor agrees and authorizes Party D
to provide the individual/enterprise credit information and relevant guarantee
conditions provided by the Guarantor for the individual enterprise credit
information database of the People’s Bank of China and the credit database
established upon approval by the competent credit investigation authorities;

 

17.8 The mortgaged property under this Contract shall be occupied, managed and
used by Party C. Party C shall keep properly and use reasonably the mortgaged
property to ensure the mortgaged property under sound conditions without any
damage. Party D is entitled to check the conditions of management and use of the
mortgaged property;

 

17.9 If the mortgaged property is or may be infringed by any a third party,
Party C shall have the obligation to take measures to avoid infringement. In
case of damage to or loss of the mortgaged property, Party C shall notify Party
D timely and take measures immediately to prevent expansion of losses.
Meanwhile, Party C shall timely submit to Party D the certificates of damage and
loss causes issued by the relevant competent authorities;

 

17.10 In the event that the Debtor under the Main Contract fails to repay debts
on time (including Party D announces early maturity of the debts in accordance
with the stipulations of the Main Contract) as agreed in the Main Contract,
Party A shall perform the obligation of repayment on behalf immediately after
Party D requests Party A to undertake guarantee liability;

 

 

 

 

17.11 If the pledged property is damaged or the value of the pledged property is
decreased, which is enough to endanger Party D’s rights, Party D shall have the
right to request Party B to provide relevant guarantee. In the event that Party
B fails to provide relevant guarantee, Party D may unilaterally sell at auction
or sell of the pledged property and use the funds obtained therefrom to prepay
all the debts guaranteed by Party B under the Main Contract or withdraw and
deposit to a third party;

 

17.12 Where the guaranteed property under this Contract is the deposit in the
special account, Party B shall open a special account with Party D on the date
of signature of this Contract and deposit the agreed amount of money in the
special account. During the pledge period, deposit interest shall be calculated
according to corresponding deposit interest rate of the bank. The fruits
produced during the pledge period shall be listed in the pledged property under
this Contract.

 

Article 18 Rights and obligations of Party D

 

18.1 Party D shall keep confidential the materials provided by the other Parties
hereto, unless otherwise prescribed by laws and regulations;

 

18.2 During the valid period of this Contract, Party D is entitled to ask the
Guarantor to coordinate Party D in investigating, understanding and supervising
the Guarantor’s production, operating and financial conditions; Party D is
entitled to ask the Guarantor to provide financial statements and other relevant
materials faithfully;

 

18.3 Party D is entitled to claim the other Parties hereto for liability for
breach or ask the other Parties hereto to make compensation to Party D for the
actual losses caused to Party D according to the stipulations of this Contract;

 

18.5 If Party C’s behavior is enough to reduce the value of the mortgaged
property, Party D shall have the right to ask Party C to stop such behavior
immediately. When the value of the mortgaged property is reduced, Party D shall
have the right to ask Party C to restore the value of the mortgaged property or
ask Party C to provide a guarantee equivalent to the value reduced. Where Party
C does not recover the value of the mortgaged property nor provide a guarantee,
Party D shall have the right to ask the Debtor under the Main Contract to prepay
debts or provide a new guarantee in full amount;

 

18.6 When all the debts within the scope of mortgage guarantee specified in this
Contract are fully repaid on schedule, Party D shall assist Party C in handling
the formalities for cancellation of mortgage registration. The certificate of
property right or use right of the mortgaged property, and relevant effective
proof documents, if kept by Party D, shall be returned to Party C;

 

18.7 Where the guaranteed property under this Contract is the deposit in a
special account, Party D shall have the right to freeze the deposit in the said
special account. The deposit cannot be unfroze until the debts under the Main
Contract are fully repaid, except that Party D deducts money from the account
for repaying the debts under the Main Contract as specified in this Contract.

 

18.8 party D have the right to entrust a third party claims under this contract
to evaluate timing corresponding guarantee property.

 

18.9 if the mortgaged property is property, the property is to be demolished,
should be:

 

18.9.1 if units adopt property rights exchange compensation form, party D has
right to ask the main contract the debtor immediately pay off under the main
contract of creditor's rights, or demand party c to transfer property as the
contract after the mortgaged property and to sign a mortgage contract, mortgage
registration again, before the new mortgage registration is not complete, the
main contract the debtor should be in accordance with the requirements of party
D to provide other guarantees.

 

18.9.2 if demolition take compensation form, the supplier has the right to
demand a compensation in party D and C like signed the pledge contract,
certificates of deposit with compensation as the main contract; Or require the
party c d open a margin account and signed the pledge contract, will be credited
to the account as the primary compensation contract guarantees.

 

18.10 party D and principal debtor to deal with specific business contract or
specific business application specific business contract without the consent of
the guarantor agrees that also does not need to inform the guarantor again.

 

 

 

 

Chapter 4 Effectiveness, amendment and cancellation of the Contract

 

Article 19 This Contract shall come into force (1) upon the signature or seal by
all the Parties to Party A other than Party D; and (2) as of the date when Party
D makes signature and affixes its official seal /special seal for contract uses
only. However, if one guarantor fails to sign this Contract, this Contract shall
not be binding upon the guarantor which has not sign but shall be binding upon
the other Parties which have signed.

 

Article 20 Allowed by law, the validity of this Contract shall be independent of
the Main Contract and shall not be affected by the invalidity of the Main
Contract.

 

Chapter 5 Dispute settlement

 

Article 21 Any and all disputes in connection with this Contract shall be
settled by the Parties hereto through consultation. Where consultation fails,
the dispute shall be governed by the local people’s court at the location where
Party D's dwelling address is located.

 

Article 22 In the event that Party D adopts litigation proceeding for realizing
creditor’s rights due to one party’s breach of contract, the default party shall
bear the expenses paid by Party D for realizing creditor’s rights and guarantee
right (including but not limited to attorney fee and traveling expenses).

 

Article 23 Enforce the notary clause

 

20.1 Jointly by the parties confirm: the parties have to the relevant laws,
regulations and normative documents and enforcing the definition, content,
procedure, effectiveness of notarization regulation have a completely clear
understanding, the parties to a notary office to apply for this contract
voluntarily give enforcement effect of notarization.

 

20.2 of this contract by the notarization department become have the enforcement
effect of debt instrument. Party b, party c commitment: if the debtor fails to
in accordance with the provisions of the main contract of the main contract pay
off the loan principal and interest on schedule (including party a due to
default by supplier request early ShouDai), party b and c will give up his right
to appeal, voluntarily accept the people's court for enforcement. When the
supplier can directly to the first part of article 14 of this contract agreed
upon by the people's court that has jurisdiction for enforcement, and without
judicial proceedings, party b and party c to d directly apply for enforcement of
the right of defense.

 

20.3 party b, party c commitment: in the event of breach of this contract
collateral obligation or other default situation, should be in supplier
collection notice in writing to guarantee obligations within the time limit,
otherwise the supplier can apply to the notary office to issue the certificate,
then party b, party c within the time limit shall be notified in notarization to
notarization to cooperate to complete the notarization debt through verification
process. Party b and party c hereby confirm: if party b, party c delayed in
notary office to ensure the guarantee obligations, can be regarded as party b
and party c d single direction by default notarization of creditor's rights, the
amount of party b, party c for notarization according to d single direction that
put forward by the notary office and issue the certificate of the execution of
the legal consequences resulting from fully recognized. 20.4 party b and party c
confirmed: enforcing debt scope including agreed upon in the main contract of
loan principal and interest, compound interest, default interest, penalty due to
breach of contract and the supplier to pay for the exercise of rights of legal
fare, arbitration fee, security fees, announcement fee, valuation fee, a word,
auction fees, travel expenses, fees and other expenses that realize creditor's
rights and other economic losses suffered by the result.

 

20.5 all about enforcing the provisions of the notarization takes precedence
over the first part of article 14 of this contract shall be applicable to the
dispute resolution clause.

 

20.6 party a, party b and party c guarantee: the contact address is contained in
this contract, such as the contact information change, the parties will be duly
delivered in the form of a written notice to the supplier and to obtain the
return receipt. Otherwise, the supplier in accordance with this article first
contract the contact method of the delivery related documents, whether or not
party a, party b and party c, all within five working days from the date of
issue, the supplier shall be deemed to have fulfilled delivery obligations. In
this case, party a and party b, party c to d is waived notice by the right of
defense.

 

 

 

 

Chapter 6 Supplementary provisions

 

Article 24 Notice and service

 

24.1 According to the stipulations of this Contract, any and all notices or
written communications that one party sends to the other party shall be given by
registered post, fax, special delivery or other communication means to the
party's address given in the first page of this Contract;

 

24.2 If sent by registered post, the 4th day after the said document or notice
is posted shall be deemed as the date of service and receiving; if sent by fax,
the date indicated in the receipt of successful delivery shall be deemed as the
date of service and receiving; if sent by special delivery, the date when the
special delivery person delivers the said document or notice to the receiver
shall be deemed as the date of service and receiving. In case of any change of
the contact information, the party of the change shall notify the other party in
writing of the contact information changed within five days after the occurrence
of change. Afterwards, the notices, documents or applications specified in this
article shall be sent to the contact information changed.

 

Article 25 For the matters not provided herein, the Parties hereto may have
additional agreements and conclude a written agreement as an annex to this
Contract. Annexes to this Contract are an integral part of this Contract and
shall have the same equal legal force as the text of this Contract.

 

Article 26 Contents of this Contract shall be determined upon consensus through
consultation amongst the signatory Parties. Where there are special provisions,
the provisions are supplemented and amended in Article 15 of this Contract. In
case of any discrepancy between these special provisions and relevant clauses of
this Contract, the special provisions given in Article 15 of this Contract shall
prevail.

 

Article 27 The situations not agreed in this Contract or Party D’s failure to
take actions immediately shall not be deemed as a waiver or restriction of Party
D’s legal or agreed rights, unless otherwise stated by Party D.

 

Article 28 Headlines given in this Contract are provided for reading convenience
only and shall not affect or restrict the contents and interpretation of
relevant terms and conditions.

 

 

 